EXHIBIT 10.1
 
 
 
AMENDMENT NO. 2
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


 
                                      AMENDMENT ("Amendment No. 2") dated
September 25, 2015, and made effective as of the date of commencement of
employment by Stefan Larsson (the "Effective Date"), by and between Ralph Lauren
Corporation, a Delaware corporation (the "Company"), and Ralph Lauren (the
"Executive").
 
WHEREAS, the Executive currently serves as the Chief Executive Officer of the
Company and Chairman of the Board of Directors of the Company pursuant to an
Amended and Restated Employment Agreement by and between the Company and the
Executive dated June 26, 2012, as amended (the "Employment Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.            Section 3(a) of the Employment Agreement is amended to read in its
entirety as follows, effective as of the Effective Date:


"Title and Duties. The Executive shall serve as Chief Creative Officer of the
Company and Executive Chairman of the Board of Directors of the Company (the
"Board") and shall have such duties, authority and responsibilities as are
normally associated with and appropriate for such positions. The Executive shall
report directly to the Board. The Executive shall devote substantially all of
his working time and efforts to the business and affairs of the Company."


2.            Except as amended and/or modified by this Amendment No. 2, the
Employment Agreement is hereby ratified and confirmed and all other terms of the
Employment Agreement shall remain in full force and effect, unaltered and
unchanged by this Amendment No. 2.




1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be duly
executed and the Executive has hereunto set his hand on the date first set forth
above, as of the Effective Date.

 

  RALPH LAUREN CORPORATION            
 
By:
/s/ Joel Fleishman       Name:  Joel Fleishman       Title: Chairman of the
Compensation & Organizational Development Committee          

 

  EXECUTIVE      
 
/s/ Ralph Lauren    
Ralph Lauren
       

 
 
2


--------------------------------------------------------------------------------

 